--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
Amended and Restated Three Parties Cooperation Agreement


Party A: Heilongjiang Senyu Animal Husbandry Co., Ltd.
Legal Representative: Shang Zhenyu
Address: 6th floor south, Zonghe Building, Workers' Cultural Palace, Qianjin
District, Jiamusi City, Heilongjiang Province.
Telephone:


Party B: Harbin Golden Lotus Inc.
Legal Representative: Li Xinqiang
Address: No.10 Ziyuan Road, Daoli District, Harbin City, Heilongjiang Province.
Telephone:


Party C: Heilongjiang Wangda Fodder Inc.
Legal representative: Dou Beijun
Address: No. 613 Friendship Road, Jiamusi City, Heilongjiang Province.
Telephone:


During the implement of the Cooperation Agreement entered into between Party A
and Party C (hereinafter referred to as "Annex I"), the Breeding Pig Exclusive
Sales Agreement entered into between Party A and Party B (hereinafter referred
to as "Annex II"), and the Fodder Sale-on-credit Agreement (Sample) entered into
between Party C and the farmer (hereinafter referred to as "Annex II"), the
Parties agree that, in order to ensure the "Company Base + Farmer" production
mode goes well, concerning the details and operational issues during the
promotion of such mode,Party A, Party B and Party C shall agree as follows:


Article 1             According to Annex I and Annex II, Party B and Party C
shall share the detailed information of the farmers, and both of them shall be
obligated to Party A in keeping the detailed information of the farmers
confidential.


Article 2             According to Annex III, Party C shall provide an original
copy of the Fodder Sale-on-credit Agreement to Party B, so that Party B can
supervise and ensure the contract between Party C and the farmer are the same
with Annex III.  If Party B finds the contract is different with Annex III, it
is obligated to inform Party A promptly; such case shall be deemed breach of
contract by Party C to Party A, and Party C shall assume the liability for
breach.


Article 3             If Party C breaches the contract, Party B is obligated to
provide the detailed information of the farmers to Party A, making Contract
Assignment Notice together with Party A, and assist Party A to send such notice
to the farmers, in order to make Party A take over the breeding system.


Article 4              If Party B breaches the contract, it shall assume the
compensation liability to the damages imposed by Party C to Party A, and Party A
is entitled to terminate all the contracts with Party C.

 
 

--------------------------------------------------------------------------------

 


Article 5              Breach of Contract
Party A breaches the contract if:
1. Party A fails to pay the fodder fund to Party C in time, and Party C cannot
pay for it;
2. Party A fails to pay the relevant amount to Party C for repurchasing the
commercial pigs according to what is agreed;
3. Party A refuses to raise the price of fodder while the price of the raw
materials of the fodder increases for over 6%;
4. Party A gets the detailed information of the farmers from other sources
without the consent of Party B and Party C and refuses to continue the
cooperation with Party B and Party C;
5. Party A fails to provide the breeding pigs that meet the qualification to
Party B.


Party B breaches the contract if:
1. Party B fails to accomplish the sales target according to the Breeding Pig
Exclusive Sales Agreement with Party A;
2. Party B fails to instruct the farmers within the breeding system or provide
after service to them in time;
3. Party B fails to share its customer resource to Party C;
4. Party B fails to supervise the performance of contract of Party C as agreed,
or fails to report Party A while it finds out Party C breaches the contract;
5. Party B fails to assist Party A to handle the assignment of Fodder
Sale-on-credit Agreement while Party C breaches the contract.


Party C breaches the contract if:
1. Party C fails to provide qualified and full fodder to the farmers within the
breeding system according to the Fodder Sale-on-credit Agreement and the
Cooperation Agreement;
2. Party C fails to recycle the qualified commercial pigs within the breeding
system and deliver them to Party A in time;
3. Party C uses the fodder fund drawn by Party A for other purpose;
4. Party C breaches other articles in this Agreement.
Concerning the above breach activities, if there are more than 3 complaints of
the same kind within 24 hours against Party C are made to Party B, Party A and
Party B may recognize Party C as breach and initiate the liability clauses for
breach.


If Party A, Party B, or Party C conducts any of the above activities, the other
parties may recognize it as breach of contract and affix the liability of the
breaching party under this agreement and the annexes hereof.


Article 6              Risk in Transit of the Commercial Pigs
Risk in Transit of the Commercial Pigs: during the delivery from Party C to
Party A, the risk of the commercial pigs shall be transferred to Party A while
the commercial pigs stand on the pig collecting platform of Party A in four
limbs after the pigs are weighted.  Before the transferring, the risk shall be
taken by Party C, and after the transferring, the risk shall be taken by Party
A.

 
 

--------------------------------------------------------------------------------

 


Article 7             Operating Specification to the Breeding System by the
Three Parties


7.1
Party A confirms that only the farmers who satisfy the following conditions may
enter the "Company Base + Farmer" production mode system: 1. more than 1
breeding pig and 15 sows; 2. produces more than 300 commercial pigs per
year.  Party C shall filter the farmers according to such conditions from its
customers, register the farmers who is willing to join the "Company Base +
Farmer" production mode system, fill in Information Contact Form and inform
Party B, Party A allow Party C to sell fodder by credit sale only to the farmers
registered in the Information Contact Form.



7.2
After sale of breeding pigs, Party B shall notify Party C with Information
Contact Form, which shall includes addresses and telephone of the farmers Party
B agrees to sell fodder in credit, as well as the quantity, days, weight and
variety of the breeding pigs.



7.3
After receiving the Information Contact Form from Party B, Party C shall
promptly contact the farmers, check the information of the Information Contact
Form with the farmers, and enter into Credit Sales Contract with farmers.  Party
C shall establish Customer Service Registration Form, which shall include the
detailed information of the customer.  Party C shall also deliver fodder and
make Fodder Credit Sales Certificate within 7 days after piglet is born, which
shall indicate the quantity, variety, time, batch of the credit sales and other
important information and shall be signed by the farmers in order to smoothly
complete the delivery work.  The basic content of the Credit Sales Contract
shall be confirmed according to the Cooperation Agreement entered into by Party
C and Party A.



7.4
While Party C sells the fodder in credit, it shall establish the Customer
Service Registration Form as well, registering the quantity of purchasing
breeding pigs, the quantity of gravid pigs, the time of bearing, and based on
the form, making production plan (according to the number of actual living
piggies).  The calculation shall be started on the date while Party C first
sells the fodder in credit.



7.5
The recycling rate of commercial pig of Party C shall not be lower than 98%, and
the part lower than 98% shall be made up in the following month.  If in certain
production period, the recycling rate of commercial pig is lower than 98%, Party
A has the right to collect Customer Service Registration Form from Party C and
send staffs to directly check with the farmer.



If the recycling rate of commercial pig is lower than 98%, and after
verification the low recycling rate is caused by the falsification of Party C,
Party A has the right to terminate the contract and ask Party C to pay a penalty
equal to 10% of the feedstuff advance payment that has been paid by Party A in
the given month.

 
 

--------------------------------------------------------------------------------

 

If the recycling rate of commercial pig is lower than 98% and Party C refuses to
assist the examination of Party A, Party A has the right to terminate the
contract and ask Party C to pay a penalty equal to 10% of the feedstuff advance
payment that has been paid by Party A in the given month.


7.6
Since Party B is the "third party", provided in the Cooperation Agreement
between Party A and Party C, Party B is obligated to supervise Party C.  Party A
shall check and verify the payment application form provided by Party C, if the
form is good Party A will pay the fodder fund to Party C.  In case Party A has
doubt to the amount provided by Party C, it shall provide opposite evidence;
otherwise Party A shall accept the form without any conditions.  If Party A
needs an investigation, it shall not stop drawing the funds during its
investigation.



7.7
Before Party C recycles the commercial pigs, it shall inform the transportation
department of Party A with 48 hours in prior, with the time, place, quantity,
and other information, so as to enable Party A to send out the trucks
accordingly.



7.8
Party C shall make Commercial Pig Repurchase Confirmation Form, which shall
include the quantity, weight, amount, time, absent quantity and other
information of the repurchasing, the form shall have the signature of the farmer
for the two parties to check.



7.9
The staffs of Party A shall arrive the agreed pig collecting place in time,
check the weight, quality level, and quantity of the commercial pig and fill
such information into Live Pig Repurchase Settlement Certificate, which shall be
signed by the personnel of Party A and Party C on spot and of which each party
shall have one copy; the certificate shall be used as the settlement evidence
between Party A and Party C.



7.10
The "recycling rate of commercial pig" in this agreement means after each
production period ends, the quantity of actual recycling commercial pig ÷ the
quantity of living piggies in the Feedstuff Advance Payment Plan of the current
production period × 100%.



7.11
If there is any sales contract between Party A and other customers, which is
entered into before the execution of the Breeding Pig Exclusive Agreement by and
between Party A and Party B, has not been fully performed, Party A can continue
performing such sales contract.



7.12
Party C shall not conduct any falsification; otherwise, if any falsification of
Party C damages the interest of Party A, Party A has the right to terminate all
the cooperation with Party C and ask Party C to pay a penalty equal to 10% of
the payment that has been paid by Party C.



Article 8             This Agreement shall have three original copies, each
Party A, Party B and Party C shall have one original copy.  Each copy shall have
the same legal force, and the three parties shall abide by it.

 
 

--------------------------------------------------------------------------------

 
 
Party A: Heilongjiang Senyu Animal Husbandry Co., Ltd.


(Stamp)






Party B: Harbin Golden Lotus Inc.


(Stamp)






Party C: Heilongjiang Wangda Fodder Inc.


(Stamp)




Signing Date:
 
 
 

--------------------------------------------------------------------------------